Title: To George Washington from Brigadier General John Sullivan, 10 May 1776
From: Sullivan, John
To: Washington, George



Much Respected General
Albany May 10th 1776

after a Voyage of four Days I arrived at this place where I found Stark & Reeds Regiments who had by order of General Schuyler been Detained here for Boats none of which were then in Readiness for the Troops—General Schuyler arrived here on the Evening of the Eighth Instant I waited on him Immediately he Informed that the Coming of So many Troops was So unexpected that he had not Batteaus to Carry them across the Lakes but the Carpenters being Diligently Employed we found our Selves able to Dispatch Reeds Regt this Day Stark Marches tomorrow Winds on Monday Irwin on Tuesday Dayton on wednesday and Waine on Thursday (if he comes up[)]—the General Informs that by the 21st Inst. (& not before) the Rear of the Brigade may Embark on lake Champlain & the whole may by the first of June Arrive in Quebeck.
The post arrived from thence this Day Informs that an Express arrived at Montreal the moment he Left it Informing that our people had burnt the Lower Town of Quebeck & Made a Breack in the upper Town—I hear that General Thomsons with part of his Brigade has arrived there I Shall do Every thing in my power to Join them immediately and nothing Shall Delay me but want of Boats I Shall Send a Return of my Brigade tomorrow & am with the most profound Respect Your Excellencys most obedient Servant

Jno. Sullivan

